Title: To Alexander Hamilton from George Cabot, 18 December 1791
From: Cabot, George
To: Hamilton, Alexander



Dec. 18. 91

It is well stated by a Gentleman who has examined the subject that in 1784 the British Govt having taken measures for drawing over to their service the whalefishermen of the U S, the Govt of France at once saw the danger of suffering her great maritime Rival to acquire the advantage of 4 or 5000 excellent Seamen & with them an Act of immense value in marine consideration (as the Nursery of Sailors) which they possessed almost exclusively. France therefore did not hesitate to arrest these proceedings by giving informal but strong assurances that if the Whalefishermen wou’d, but for a moment, resist the temptations held out by the English, their friends in France wou’d soon procure for them advantages superior to those they were required to refuse. Accordingly liberal bounties in money accompanied with other allurements were offered to those Persons who wou’d remove from the U S to Dunkirk & from thence carry on the whale fishery.
This measure at first did not have all the effects expected from it, & rather than hazard the emigration of the Fishermen to the dominions of Britain it was thought expedient to create in France a market for the produce of the whalefishery of the U S. This has been of much benefit to us, but partly from the fluctuating policy of France toward us & partly from the excessive premiums she gives to her own Vessels, it is to be feared that her whalefishery will be eventually established on the ruins of ours. Already this business has extended itself considerably at Dunkirk, & the enormous profits which have been made by the aid of public bounties cannot fail to draw from the U S many more Adventurers.
France is undoubtedly an important market for Tobacco Rice Lumber Oil & occasionally for some other articles but the Ordinance of the Natl Assembly requiring that after Octr 91 Tobacco in Amn~ Ships shoud pay 6¼ livres per quintal duty more than in french Ships (equal to near double freight) & determining also that after that period Amn~ built Vessels can not be sold to the Citizens of France, must render our trade to that Country in our own bottoms comparatively small.
In the course of the late war France opened the ports of her Colonies to foreign Ships. These very soon engrossed a large share of their trade, & soon after the peace an Arrêt of the Council of State was passed restricting the intercourse between those Colonies & Strangers. The precise intent or effect of this first public regulation after the peace is not within my present recollection & I have no authority to which I can recur, but soon after it (in 1784) another Arrêt was published which established in each of the Windward Islands one port & in Hispaniola three ports to which foreign vessels might have free access with Fish Lumber Live Stock Rice Indian Corn salted beef (but not Pork) vegetables of a certain kind, hides Peltry Pitch Tar & Turpentine, but no other commodities. The duty on fish to be 3 livres per quintal & on salted beef 3 livres per barrel, & on all these commodities such local duties as might be imposed in the Islands, besides an established one per cent on the value.
In return & as payment for these commodities Molasses & Rum of the Islands, & Goods previously imported from France are the only articles allowed to be brought away.
Several years after the 2d Arrêt a 3d passed which raised the duty on salted beef to a dollar per barrel & on fish to a dollar per quintal, & at all times a sum, equal to the duty per quintal imposed on foreign fish, was given as a bounty on each quintal of fish of the french fisheries.
Altho some important products of the U S are excluded by the Arrêts or standing laws, yet the pressing wants of the Colonists have occasionally induced a suspension of those laws in relation to particular articles, but so versatile has been the conduct of the french Govt in this part of their administration that the People of the U S have sometimes suffered exceedingly, tho’ perhaps oftener profited, by these temporary indulgencies. Since the commencement of the Revolution in France & partly in consequence of scarcity there, the Colonists have been obliged to take from the U S large supplies of Flour & some other items not usually admitted.
The importance of the french west india market for the fish of the U S will appear from observing that nearly one half of the whole fish is consumed there. Shou’d this advantage be taken the fishery wou’d be almost if not quite ruined.
The Molasses received from the french Islands is an excellent payment for what they buy of us but it may be noted that this article has been raised to its value and consequence as an object of commerce chiefly if not altogether by the People of the U. S—it was not thought to be worth saving by the french Planters until the Anglo Americans became its Purchasers & created a demand for it. At the commencement of the Molasses trade with the french it was bought by the Tierce supposed to measure 60 gallons or by the Hogshead supposed to contain 100; the New England People at that time used to receive upwards of 90 galons for a tierce & 150 for a Hhd. So little was it valued by the Planters that they for a long time submitted to this imposition in the measure. It has been much complained of that at Cape Francois bonds are required before a Vessel is allowed to trade with such Sureties as cannot be had unless the Captain pays an extravagant commission on his whole cargo to some Merchant of the place whether he needs any other aid of such Merchant or not. What share of this abuse or whether any is chargeable to the Govt I am unable to say—or whether it extends to the other ports of Hispaniola I am uncertain but I think it does.
I am not able to discern any essential difference of principle between the French & English Colonial systems. Both aim at a monopoly of their trade but neither can effect it perfectly without ruining the Colony, each therefore relaxes occasionally in some points & constantly in others according to the necessity of the case. Both nations admit nearly the same commodities except that France takes fish & refuses Flour while England takes flour & refuses fish.
England being more solicitous as well as more able to carry the supplies of her colonies than she is to furnish them insists only on being the Carrier.
France being unable to carry the requisite supplies of her Colonies insists only on furnishing them so far as she can, & permits others to supply whatever of prime necessity she cannot supply herself.
The English reserve the exclusive right of carrying the commodities their Colonists need from the U S but they impose no duty on the importation of the Commodities themselves.
The french allow Foreigners to carry certain commodities which their Colonies need but they impose a duty on the most valuable of those commodities greater than the whole freight or price of carriage is worth.
The french Colonies are I believe more extensive than the English, but if the french had not from necessity taken some things which they legally prohibit, it may be doubted whether the exports of the U S to the British West Indies would not equal the exports to the French West Indies.
Some unavoidable business & some unavoidable dissapations have prevented me ’till this moment from obeying your commands. Upon a review of what I have written ’tis some consolation in seeing how unimportant the information is, that you have lost nothing by the delay.
